Order, Family Court, New York County (Sara E Schechter, J.), entered on or about February 25, 2008, which granted petitioner’s objections to the Support Magistrate’s order calculating respondent father’s monthly child support obligation, granted petitioner’s request for a continuance to permit further discovery, vacated the child support award and remanded the matter for compliance with petitioner’s discovery request, unanimously modified, on the law and the facts, to vacate the finding of respondent’s lack of credibility and the direction to continue the hearing, and otherwise affirmed, without costs, and the matter remanded for further proceedings in accordance with the decision herein.
We uphold the vacatur of the Support Magistrate’s child support award, but on grounds other than those invoked by Family Court. We conclude that petitioner should have been granted an adjournment of the hearing, particularly where recently retained counsel made an adequate showing of need. Under the unusual circumstances presented, we find it prudent that the matter be retried de novo. Concur—Saxe, J.E, Catterson, McGuire, Acosta and DeGrasse, JJ. .